                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN
                                 MILWAUKEE DIVISION
                                           :
Jeffrey Allyn Turner,                      :
                                           :
                                             Civil Action No.: ______
                      Plaintiff,           :
        v.                                 :
                                           :
First Advantage Background Services Corp., :
                                             COMPLAINT AND
                                           :
                                             DEMAND FOR JURY TRIAL
                      Defendant.           :
                                           :
                                           :

        For this Complaint, the Plaintiff, Jeffrey Allyn Turner, by undersigned counsel, states as

follows:

                                         JURISDICTION


        1.      This action arises out of Defendant’s violation of the Fair Credit Reporting Act,

15 U.S.C. § 1681, et seq. (the “FCRA”).

        2.      Jurisdiction is proper pursuant to 28 U.S.C. § 1331.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendants transact business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        4.      The Plaintiff, Jeffrey Allyn Turner (“Plaintiff”), is an adult individual residing in

Milwaukee, Wisconsin, and is a “consumer” as that term is defined by 15 U.S.C. § 1681a(c).

        5.      Defendant First Advantage Background Services Corp. (“FABSC”) is a business

entity headquartered in Atlanta, Georgia. FABSC is a consumer reporting agency as the term is

defined by 15 U.S.C. § 1681(a)(f) and a reseller as the term is defined by 15 U.S.C. § 1681(a)(u).



             Case 2:19-cv-00449-NJ Filed 03/28/19 Page 1 of 4 Document 1
FABSC is regularly engaged in the business of assembling, evaluating, and dispersing

information concerning consumers for the purpose of furnishing consumer reports, as defined by

15 U.S.C. § 1681(a)(d), to third parties.

                       ALLEGATIONS APPLICABLE TO ALL COUNTS

       6.         In January 2019, Plaintiff applied for a job at Home Depot.

       7.         Thereafter, Home Depot submitted Plaintiff’s information to FABSC for a

background screening report.

       8.         FABSC performed the background screening report, which included a criminal

records search, and furnished the results to Home Depot.

       9.         Upon Home Depot’s receipt of the report, Plaintiff was informed that his job

application was rejected due to criminal activity contained in the report.

       10.        According to the report, Plaintiff had a felony for Substance Abuse/Distribution.

       11.        However, the information provided by FABSC to Home Depot was inaccurate

and damaging to Plaintiff’s character and reputation.

       12.        Plaintiff has suffered actual damages in the form of harm to reputation and

emotional distress, including anxiety, frustration, embarrassment and humiliation.

       13.        FABSC failed to take any steps to verify the accuracy of the information

contained in Plaintiff’s report before furnishing it to Home Depot.

       14.        At all times pertinent hereto, the conduct of FABSC, as well as that of its agents,

servants and/or employees, was intentional, willful, reckless, and in grossly negligent disregard

of federal law.




                                                    2


             Case 2:19-cv-00449-NJ Filed 03/28/19 Page 2 of 4 Document 1
                                              COUNT I

                 VIOLATIONS OF THE FAIR CREDIT REPORTING ACT

        15.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.

        16.     15 U.S.C. § 1681e(b) provides that “[w]henever a consumer reporting agency

prepares a consumer report it shall follow reasonable procedures to assure maximum possible

accuracy of the information concerning the individual about whom the report relates.”

        17.     In addition, 15 U.S.C. § 1681d(d)(3) provides that “a consumer reporting agency

shall not furnish an investigative consumer report that includes information that is a matter of

public record and that relates to an arrest, indictment, conviction, civil judicial action, tax lien, or

outstanding judgment, unless the agency has verified the accuracy of the information during the

30-day period ending on the date on which the report is furnished.”

        18.     Defendant violated §§ 1681e(b) and 1681d(d)(3) of the FCRA by failing to follow

reasonable procedures to assure maximum accuracy of the information contained in its report

and by failing to verify the accuracy of the information contained in its report.

        19.     These failures directly caused the denial of Plaintiff’s job application, which has

damaged Plaintiff.

        20.     As a result of Defendant’s violations of §§ 1681e(b) and 1681d(d)(3) of the

FCRA, Plaintiff is entitled to damages, costs, and attorney’s fees pursuant to 15 U.S.C. §§ 1681n

and 1681o.



                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays that judgment be entered against Defendant:

                     1. Statutory damages pursuant to 15 U.S.C. § 1681n(a)(1)(B);
                                                   3


              Case 2:19-cv-00449-NJ Filed 03/28/19 Page 3 of 4 Document 1
                2. Actual damages pursuant to 15 U.S.C. § 1681o(a)(1);

                3. Punitive damages pursuant to 15 U.S.C. § 1681n(a)(2);

                4. Attorney’s fees and costs pursuant to 15 U.S.C. §§ 1681n(a)(3) and

                    1681o(a)(2); and

                5. Such other and further relief as may be just and proper


                  TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: March 28, 2019

                                          Respectfully submitted,

                                          By /s/ Amy L. Cueller

                                          Amy L. Cueller, Esq. #15052-49
                                          LEMBERG LAW, L.L.C.
                                          43 Danbury Road, 3rd Floor
                                          Wilton, CT 06897
                                          Telephone: (203) 653-2250
                                          Facsimile: (203) 653-3424
                                          E-Mail: acueller@lemberglaw.com
                                          Attorneys for Plaintiff




                                              4


          Case 2:19-cv-00449-NJ Filed 03/28/19 Page 4 of 4 Document 1
